t c memo united_states tax_court roy and antonette barnes petitioners v commissioner of internal revenue respondent docket no 10788-05l filed date terri a merriam jaret r coles asher b bearman and jennifer a gellner for petitioners thomas n tomashek and gregory m hahn for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court under sec_6330 to review the determination of respondent’s office of appeals appeals sustaining a proposed levy relating to dollar_figure of federal income taxes inclusive of interest owed by petitioners for through petitioners argue that appeals was required to accept their offer of dollar_figure to compromise what they estimate is their approximately dollar_figure federal_income_tax liability inclusive of interest for through we decide whether appeals abused its discretion in rejecting that offer we hold it did not findings of fact4 the parties filed with the court stipulations of fact and accompanying exhibits the stipulated facts are found unless otherwise indicated section references are to the applicable versions of the internal_revenue_code dollar amounts are rounded while the proposed levy related only to through petitioners offered to compromise their liability for through as well petitioners also dispute respondent’s determination that they are liable for increased interest under sec_6621 this interest relates to deficiencies attributable to computational adjustments see secs a and a made following the court’s decision in shorthorn genetic engg ltd v commissioner tcmemo_1996_515 as to this dispute the parties have agreed to be bound by a final_decision in ertz v commissioner docket no 20336-04l which involves a similar issue following a trial of this case the court ordered each party to file an opening brief of no more than pages petitioners filed a 25-page opening brief that attempts to circumvent the court’s order by incorporating lengthy arguments made in their 38-page pretrial memorandum and paragraphs of stipulated facts to the extent that an argument or proposed finding of fact is not specifically set forth in petitioners’ opening brief we decline to consider it accordingly when the petition was filed petitioners resided in pasco washington beginning in petitioners’ federal_income_tax returns claimed losses and credits from their involvement in various partnerships organized and operated by walter j hoyt iii hoyt the partnerships were shorthorn genetic engineering timeshare breeding services timeshare breeding syndicate joint_venture timeshare breeding service j v and hoyt and sons trucking hoyt was each partnership’s general_partner and tax_matters_partner and the partnerships were all subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 hoyt was convicted on criminal charges relating to the promotion of these partnerships petitioners’ claim to the losses and credits resulted in the underreporting of their through taxable_income on date respondent mailed to petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing the notice informed petitioners that respondent proposed to levy on their property to collect federal income taxes that they owed for through the notice advised petitioners that they were entitled to a hearing with appeals to review the propriety of the proposed levy on date petitioners asked appeals for the referenced hearing on date linda cochran cochran a settlement officer in appeals held the hearing with petitioners’ counsel cochran and petitioners’ counsel discussed two issues the first issue concerned petitioners’ intent to offer to compromise their through federal_income_tax liability due to doubt as to collectibility with special circumstances and to promote effective tax_administration petitioners contended that appeals should accept their offer as a matter of equity and public policy petitioners stated that it took a long time to resolve the hoyt partnership cases and noted that hoyt had been convicted on the criminal charges the second issue concerned an interest abatement case under sec_6404 that petitioners had pending in this court that case related to the same years at issue here petitioners claimed that the proposed levy should be rejected because that case was pending on date petitioners tendered to cochran on form_656 offer_in_compromise a written offer to pay dollar_figure to compromise their approximately dollar_figure liability petitioners supplemented their offer with a completed form 433-a collection information statement for wage earners and self-employed individuals four letters totaling approximately pages and volumes of documents the form 433-a reported that petitioners owned assets with a total current value of dollar_figure inclusive of the following assets current value cash dollar_figure investments big_number cash_value of life_insurance big_number vehicles pontiac le chevrolet scottsdale buick lesabre big_number bmw motorcycle big_number home big_number other real_property big_number big_number the form 433-a also reported that petitioners had a single debt of dollar_figure all of which was attributable to the buick lesabre and the following monthly items of income and expense items of income amount husband’s pension dollar_figure rava annuity payout big_number ids life_insurance annuity big_number items of expense amount food clothing and miscellaneous dollar_figure utilities transportation--purchase transportation--operation medical_expenses big_number taxes income life_insurance other expense big_number form 433-a states that each asset reported on the form should be valued at its current value defined on the form as the amount you could sell the asset for today cochran determined that petitioners’ net realizable equity in each of their reported assets was the same as its reported value except she reduced the reported value of each vehicle by percent cochran summarized petitioners’ assets and liabilities as follows fair quick net market sale realizable assets value value encumbrance equity cash dollar_figure -- -- big_number investments big_number -- -- big_number cash_value of life_insurance big_number -- -- big_number vehicles pontiac le -- chevrolet scottsdale -- buick lesabre big_number big_number big_number -0- bmw motorcycle big_number big_number -- big_number home big_number -- -- big_number other real_property big_number -- -- big_number big_number big_number big_number big_number as to the reported expenses cochran accepted all of those expenses except for the dollar_figure other expense which petitioners failed to substantiate as to either its source or amount cochran determined that petitioners’ monthly excess income ie monthly income less monthly expenses was dollar_figure dollar_figure - dollar_figure - dollar_figure that petitioners’ income potential for the next cochran noted that the reported values of petitioners’ home and other real_property were ascertained from their assessed values and not from appraisals or current market prices which could be higher cochran also was told by petitioners that they had ascertained the value of each vehicle by using its trade-in value and considering its condition to be fair cochran allowed petitioners’ medical_expenses in full although she considered the amount to be greater than average cochran noted that petitioners’ federal_income_tax return claimed a deduction for dollar_figure of medical_expenses that they paid during that year months was approximately dollar_figure dollar_figure x dollar_figure and that petitioners’ reasonable collection potential was dollar_figure future income potential of dollar_figure net realizable equity of dollar_figure as an alternate calculation cochran took into account petitioners’ dollar_figure other expense so as to eliminate any consideration of future income potential and recomputed their reasonable collection potential at their net realizable equity of dollar_figure cochran performed the alternate calculation because she believed that the other expense could represent an otherwise allowable expense such as attorney’s fees although not reported as such on date appeals issued petitioners the notice_of_determination sustaining the proposed levy the notice concludes that petitioners’ dollar_figure offer-in-compromise is not an appropriate collection alternative to the proposed levy the notice quoting in part internal_revenue_manual irm sec_5 states that petitioners’ offer does not meet the commissioner’s guidelines for consideration of an offer-in- compromise due to doubt as to collectibility with special circumstances the notice citing irm sec_5 and cochran used a 48-month factor because petitioners were offering to compromise their tax_liability by paying cash see internal_revenue_manual irm sec_5 cochran noted that the alternate calculations would be dollar_figure and dollar_figure were she to take into account the dollar_figure proposed offer states that petitioners’ offer also does not meet the commissioner’s guidelines for consideration as an offer-in- compromise to promote effective tax_administration as to petitioners’ offer-in-compromise due to doubt as to collectibility the notice states more specifically that the taxpayers petitioners have the ability to pay more than the offer amount from the equity in their assets while still meeting their necessary basic living_expenses in accordance with irm the taxpayers have an ability to pay substantially more than the amount being offered as per the guidelines of internal_revenue_manual the taxpayers’ circumstances have been documented and considered but are insufficient to permit acceptance of an offer amount that is at best less than of the rcp reasonable collection potential dollar_figure dollar_figure as to petitioners’ offer-in-compromise to promote effective tax_administration the notice states analysis of the taxpayers’ finances shows that the taxpayers’ equity in assets plus present and future income are less than the assessed amounts to be compromised the taxpayers therefore fail to meet the requirements for consideration of an offer_in_compromise based on effective tax_administration as per the guidelines of internal_revenue_manual the notice further states as to cochran’s balancing of efficient collection with the legitimate concerns of taxpayers that the taxpayers’ concerns about the proposed collection action generally fall within two areas pending litigation the interest abatement case and a viable collection alternative in the form of their dollar_figure offer_in_compromise the settlement officer has balanced the taxpayers’ first area of concern by confirming that the taxpayers’ interest abatement case has been decided in tax_court with the decision being that the taxpayers have conceded the interest abatement issue for the years and with respect to the taxpayers’ second area of concern the settlement officer has evaluated the taxpayers’ dollar_figure offer to compromise the underlying liabilities as a collection alternative to the proposed levy action based on that evaluation the taxpayers’ offer of dollar_figure could not be recommended for acceptance and therefore cannot be considered as a collection alternative in all other respects the proposed levy action regarding the taxpayers represents the only efficient means for collection of the liability at issue in this case the notice states that petitioners have neither offered an argument nor cited any authority to permit appeals to deviate from the provisions of the irm as to petitioners’ claim at the hearing for an interest abatement cochran ascertained that petitioners had filed the case in this court seeking an abatement of interest upon sec_6404 for the same years at issue here she also ascertained that the parties to that case had on date filed with this court a stipulated decision through which petitioners conceded that they were not entitled to their requested interest abatement cochran determined that petitioners were not entitled in this case to their claim for an abatement of interest either under sec_6404 or as part of an offer-in-compromise opinion this case is one in a long list of cases brought in this court involving respondent’s proposal to levy on the assets of a partner in a hoyt partnership to collect federal income taxes attributable to the partner’s participation in the partnership petitioners argue that appeals was required to let them pay dollar_figure to compromise what they estimate is their approximately dollar_figure federal_income_tax liability for through where an underlying tax_liability is not at issue in a case invoking our jurisdiction under sec_6330 we review the determination of appeals for abuse_of_discretion see 114_tc_604 we reject the determination of appeals only if the determination was arbitrary capricious or without sound basis in fact or law see 126_tc_237 125_tc_301 where as here we decide the propriety of appeals’s rejection of an offer-in-compromise we review the reasoning underlying that rejection to decide whether the rejection was arbitrary capricious or without sound basis in fact or law we do not substitute our judgment for that of appeals and we do not decide independently the amount that we believe would be an acceptable offer-in-compromise see murphy v commissioner supra pincite see also fowler v commissioner tcmemo_2004_163 fargo v commissioner tcmemo_2004_13 affd 447_f3d_706 9th cir nor do we usually consider arguments issues or other matters raised for the first time at trial but we limit ourselves to matter brought to the attention of appeals see murphy v commissioner supra pincite 118_tc_488 e vidence that a taxpayer might have presented at the sec_6330 hearing but chose not to is not admissible in a trial conducted pursuant to sec_6330 because it is not relevant to the question of whether the appeals officer abused her discretion murphy v commissioner supra at dollar_figure sec_6330 allows a taxpayer to offer to compromise a federal tax debt as a collection alternative to a proposed levy sec_7122 authorizes the commissioner to in 125_tc_301 the court declined to include in the record external evidence relating to facts not presented to appeals the court distinguished 123_tc_85 revd 439_f3d_455 8th cir and held that the external evidence was inadmissible in that it was not relevant to the issue of whether appeals abused its discretion in a memorandum that petitioners filed with the court on date pursuant to an order of the court directing petitioners to explain the relevancy of any external evidence that they desired to include in the record of this case petitioners made no claim that they had offered any of the external evidence to cochran instead as we read petitioners’ memorandum in the light of the record as a whole petitioners wanted to include the external evidence in the record of this case to prove that cochran abused her discretion by not considering facts and documents that they had consciously decided not to give to her consistent with murphy v commissioner supra we sustained respondent’s relevancy objections to the external evidence prescribe guidelines to determine when a taxpayer’s offer-in- compromise should be accepted the applicable regulations sec_301_7122-1 proced admin regs list three grounds on which the commissioner may accept an offer-in-compromise of a federal tax debt these grounds are doubt as to liability doubt as to collectibility and to promote effective tax_administration sec_301_7122-1 and proced admin regs petitioners argue that respondent was required to compromise their tax_liability on the bases of the latter two grounds as to the first of these grounds the commissioner may compromise a tax_liability due to doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the assessed liability see sec_301_7122-1 proced admin regs in such a case the commissioner also may accept an offer- in-compromise due to doubt as to collectibility with special circumstances ie the commissioner may accept an offer of less than the total reasonable collection potential of the case see revproc_2003_71 sec_4 2003_2_cb_517 as to the second ground the commissioner may compromise a tax_liability to promote effective tax_administration when collection of the full liability will create economic hardship and the compromise would not undermine compliance with the tax laws by taxpayers in general see sec_301_7122-1 iii proced admin regs if a taxpayer does not qualify for the just stated effective tax_administration compromise on grounds of economic hardship and does not qualify for an offer-in-compromise due to doubt as to either liability or collectibility the regulations also allow the commissioner to compromise a tax_liability to promote effective tax_administration when the taxpayer identifies compelling considerations of public policy or equity see sec_301_7122-1 proced admin regs petitioners made their offer-in-compromise due to doubt as to collectibility with special circumstances and to promote effective tax_administration petitioners reported on their form 433-a that their reasonable collection potential was dollar_figure ie their assets’ total reported current value of dollar_figure - their dollar_figure buick lesabre which was fully encumbered by debt cochran determined petitioners’ reasonable collection potential by way of alternative calculations under each of those calculations petitioners cannot fully pay their approximately dollar_figure tax_liability and thus do not qualify for an offer-in- compromise to promote effective tax_administration see sec_301_7122-1 proced admin regs cf 447_f3d_706 9th cir taxpayers made an offer-in-compromise to promote effective tax_administration where they had sufficient assets to pay their tax_liability in full as to petitioners’ offer-in-compromise due to doubt as to collectibility with special circumstances the commissioner evaluates such an offer by applying the same factors economic hardship or considerations of public policy or equity as in the case of an offer-in-compromise to promote effective tax_administration see irm sec_5 and in accordance with the commissioner’s guidelines an offer-in-compromise due to doubt as to collectibility with special circumstances should not be accepted even when economic hardship or considerations of public policy or equity circumstances are identified if the taxpayer does not offer an acceptable amount see irm sec_5 dollar_figure and cochran considered all of the evidence submitted to her by petitioners and applied the guidelines for evaluating an offer-in-compromise due to doubt as to collectibility with special circumstances or to promote effective tax_administration as to the former cochran determined that petitioners’ offer was unacceptable because they were able to pay more than the dollar_figure that they offered to compromise their tax_liability as to the latter cochran determined that petitioners’ offer did not qualify as an offer-in-compromise to promote effective tax_administration because petitioners were unable to pay their liability in full cochran’s determination to reject petitioners’ offer-in-compromise was not arbitrary capricious or without a sound basis in fact or law and it was not abusive or unfair to petitioners cochran’s determination was based on a reasonable application of the guidelines which we decline to second-guess see 124_tc_165 affd f 3d 8th cir petitioners make eight arguments in advocating a contrary result first petitioners argue that the court lacks jurisdiction to review the rejection of their offer-in- compromise petitioners allege that hoyt had a conflict of interest that prevented him from extending the periods of limitation for the partnerships in which petitioners were partners petitioners conclude that any consents signed by hoyt to extend the periods of limitation were invalid which in turn means that the court lacks jurisdiction because the applicable periods of limitation have otherwise expired petitioners’ challenge to this court’s jurisdiction is groundless frivolous and unavailing it is well settled that the expiration of the period of limitation is an affirmative defense and not a factor of this court’s jurisdiction see day v mcdonough u s 126_sct_1675 a statute_of_limitations defense is not ‘jurisdictional’ 540_us_443 time bars generally must be raised in an answer or responsive pleading see also 220_f3d_1255 11th cir affg tcmemo_1998_347 177_f3d_119 2d cir affg tcmemo_1997_535 98_tc_607 57_tc_735 where as here the claim of a time bar relates to items of a partnership the claim must be made in the partnership proceeding and may not be considered at a proceeding involving the personal income_tax_liability of one or more of the partners of the partnership see davenport recycling associates v commissioner supra pincite0 chimblo v commissioner supra pincite 133_f3d_469 7th cir second petitioners argue that cochran’s rejection of their offer-in-compromise conflicts with the congressional committee reports underlying the enactment of sec_7122 according to petitioners their case is a longstanding case and those reports require that respondent resolve such cases by forgiving interest and penalties that otherwise apply we disagree with petitioners’ reading and application of the legislative_history underlying sec_7122 petitioners’ argument on this point is essentially the same argument that was considered and rejected by the court_of_appeals for the ninth circuit in fargo v commissioner f 3d pincite we do likewise here for the same reasons stated in that opinion we add that petitioners’ counsel participated in the appeal in 447_f3d_706 9th cir as counsel for the amici while petitioners in their brief suggest that the court_of_appeals for the ninth circuit knowingly wrote its opinion in fargo in such a way as to distinguish that case from the cases of counsel’s similarly situated clients eg petitioners and otherwise to allow those clients to receive an abatement of their liability attributable to partnerships such as those here we do not read the opinion of the court_of_appeals for the ninth circuit in fargo to support that conclusion third petitioners argue that cochran inadequately considered their unique facts and circumstances we disagree cochran reviewed and considered all information given to her by petitioners on the basis of the facts and circumstances of petitioners’ case as they had been presented to her cochran determined that petitioners’ offer did not meet the applicable guidelines for acceptance of an offer-in-compromise due to doubt as to collectibility with special circumstances or to promote effective tax_administration we find no abuse_of_discretion in that determination petitioners take exception to the fact that the notice_of_determination does not state specifically that petitioners are in their sixties and retired speculating from this fact that cochran did not adequately take into account their special circumstances petitioners also assert that cochran failed to take their special circumstances into account because they assert she did not reflect that they both have significant medical conditions and that their medical_expenses will increase in later years petitioners’ assertions and speculation are without merit we do not believe that appeals must specifically list in the notice_of_determination every single fact that it considered in arriving at the determination nor do we find that cochran inadequately considered the information actually given to her by petitioners in fact cochran computed petitioners’ future income potential by using the same income figures that petitioners reported on their form 433-a and the reported items of income were all types of retirement income that could reasonably be expected to remain constant over the next months cochran’s calculations also reflected her generous assessment that in the 48-month period petitioners would pay dollar_figure of medical_expenses monthly although she believed that amount to be greater than average petitioners had overstated the values of their vehicles and were entitled to a 20-percent reduction in those values although petitioners had reported their vehicles at their trade-in values petitioners had properly valued their home and other real_property at their assessed values although appraisals or current market_value may be higher and petitioners may be allowed to claim their dollar_figure other expense as a monthly expense although the nature of the expense had not been identified although petitioners believe that cochran’s calculation should have reflected increased medical_expenses in the 48-month period and thereafter we do not agree we are unable to find that petitioners ever told cochran with specificity that they would have to pay a greater amount of unreimbursed medical_expenses in the future under the facts at hand we consider it reasonable for cochran to have used petitioners’ dollar_figure monthly estimate particularly when the estimate if annualized exceeded petitioners’ prior year’s actual medical_expenses see fargo v commissioner f 3d pincite it is not an abuse_of_discretion to disregard claimed medical_expenses that are speculative or not related to the taxpayer fourth petitioners argue that cochran did not adequately take into account the economic hardship they claim they will suffer by having to pay more than dollar_figure as to their tax_liability we disagree sec_301_6343-1 proced admin regs states that economic hardship occurs when a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301_7122-1 proced admin regs sets forth factors to consider in evaluating whether collection of a tax_liability would cause economic hardship as well as some illustrative examples one of the examples involves a taxpayer who provides fulltime care to a dependent_child with a serious longterm illness a second example involves a taxpayer who would lack adequate means to pay his basic living_expenses were his only asset to be liquidated a third example involves a disabled taxpayer with a fixed income and a modest home specially equipped to accommodate his disability and who is unable to borrow against his home because of his disability see sec_301_7122-1 examples and proced admin regs none of these examples bears any resemblance to this case but instead describe more dire circumstances speltz v commissioner f 3d at nor have petitioners articulated with any specificity the purported economic hardship they will suffer if they are not allowed to compromise their liability for dollar_figure while petitioners claim generally that the sale of their residence would create an economic hardship in that they would be unable to afford paying either rent or a mortgage this claim is vague speculative undocumented and unavailingdollar_figure nor are we persuaded by petitioners’ suggestion that their health is an economic hardship by virtue of sec_301_7122-1 proced admin regs in this regard petitioners have given u sec_11 we note that our opinion here does not necessarily mean that respondent may in fact levy on petitioners’ residence in payment of their tax debt pursuant to sec_6334 and e a taxpayer’s principal_residence is exempt from levy absent the written approval of a u s district_court judge or magistrate see also sec_301_6334-1 proced admin regs no reason to disagree with the essence of cochran’s determination that petitioners’ health does not render them incapable of earning a living nor have we reason to conclude that petitioners’ financial resources will be exhausted providing for care and support during the course of the condition dollar_figure id we also are mindful that any decision by cochran to accept petitioners’ offer-in-compromise due to doubt of collectibility with special circumstances must be viewed against the backdrop of sec_301_7122-1 proced admin regs that section requires that cochran deny petitioners’ offer if her acceptance of it would undermine voluntary compliance with tax laws by taxpayers in general thus even if we were to assume arguendo that petitioners would suffer economic hardship a finding that we emphasize we decline to make we would not find that cochran’s rejection of petitioners’ offer was an abuse_of_discretion because we conclude below in our discussion of petitioners’ fifth argument that her acceptance of that offer would have undermined voluntary compliance with tax laws by we also note that the court_of_appeals for the ninth circuit in 447_f3d_706 9th cir affg tcmemo_2004_13 dismissed a similar claim of economic hardship advanced by the taxpayers there although those taxpayers had more assets than petitioners the court emphasized that a finding of economic hardship is within the discretion of appeals under the facts at hand we find no abuse_of_discretion in cochran’s determination that petitioners would suffer no economic hardship were they required to pay more than their dollar_figure offer taxpayers in general the prospect that acceptance of an offer will undermine compliance with the tax laws militates against its acceptance whether the offer is predicated on promotion of effective tax_administration or on doubt as to collectibility with special circumstances see revproc_2003_71 2003_2_cb_517 see also irm sec_5 fifth petitioners argue that public policy demands that their offer-in-compromise be accepted because they were victims of fraud we disagree while the regulations do not set forth a specific standard for evaluating an offer-in-compromise based on claims of public policy or equity the regulations contain two illustrative examples see sec_301_7122-1 examples and proced admin regs the first example describes a taxpayer who is seriously ill and unable to file income_tax returns for several years the second example describes a taxpayer who received erroneous advice from the commissioner as to the tax effect of the taxpayer’s actions neither example bears any resemblance to this case accord speltz v commissioner supra unlike the exceptional circumstances exemplified in the regulations petitioners’ situation is neither unique nor exceptional in that their situation mirrors numerous taxpayers who claimed tax_shelter deductions in the 1980s and 1990s obtained the tax advantages promptly forgot about their investment and now realize that paying their taxes will require a change_of lifestyledollar_figure we also agree with a claim by respondent that compromising petitioners’ case on grounds of public policy or equity would not promote effective tax_administration while petitioners portray themselves as victims of hoyt’s alleged fraud and respondent’s alleged delay in dealing with hoyt they take no responsibility for their tax predicament we cannot agree that acceptance by respondent of petitioners’ dollar_figure offer to satisfy their approximately dollar_figure tax_liability would enhance voluntary compliance by other taxpayers a compromise on that basis would place the government in the unenviable role of an insurer against poor business decisions by taxpayers reducing the incentive for taxpayers to investigate thoroughly the consequences of transactions into which they enter it would be particularly inappropriate for the government to play that role here where the transaction at issue is participation in a tax_shelter of course the examples in the regulations are not meant to be exhaustive and petitioners have a more sympathetic case than the taxpayers in fargo v commissioner supra pincite for whom the court_of_appeals for the ninth circuit noted that no evidence was presented to suggest that taxpayers were the subject of fraud or deception such considerations however have not kept this court from finding investors in hoyt’s shelters to be culpable of negligence most recently in keller v commissioner tcmemo_2006_131 nor prevented the courts of appeals for the sixth and tenth circuits from affirming our decisions to that effect in 440_f3d_375 6th cir affg tcmemo_2004_279 and 439_f3d_1243 10th cir affg tcmemo_2004_275 reducing the risks of participating in tax_shelters would encourage more taxpayers to run those risks thus undermining rather than enhancing compliance with the tax lawsdollar_figure sixth petitioners argue that cochran failed to balance efficient collection with the legitimate concern that collection be no more intrusive than necessary we disagree cochran thoroughly considered this issue on the basis of the information and proposed collection alternative given to her by petitioners she concluded that the proposed levy action regarding the taxpayer represents the only efficient means for collection of the liability at issue while petitioners assert that cochran did not consider all of their facts and circumstances including whether the circumstances of a particular case warrant acceptance of an amount that might not otherwise be acceptable under the secretary’s policies and procedures sec_301_7122-1 proced admin regs we find to the contrary cochran thoroughly considered petitioners’ arguments for accepting their nor does the fact that petitioners’ case may be longstanding overcome the detrimental impact on voluntary compliance that could result from respondent’s accepting petitioners’ offer-in-compromise an example in irm sec_5 implicitly addresses the longstanding issue there the taxpayer invested in a tax_shelter in thereby incurring tax_liabilities for through he failed to accept a settlement offer by respondent that would have eliminated a substantial portion of his interest and penalties although the example which is similar to petitioners’ case in several respects would qualify as a longstanding case by petitioners’ standards the offer was not acceptable because accepting it would undermine compliance with the tax laws offer-in-compromise and she rejected the offer only after concluding that petitioners could pay more of their tax_liability than the dollar_figure they offered cf irm sec_5 dollar_figure when economic hardship criteria are identified but the taxpayer does not offer an acceptable amount the offer should not be recommended for acceptance seventh petitioners argue that cochran inappropriately failed to consider whether they qualified for an abatement of interest for reasons other than those described in sec_6404 we disagree while cochran declined to accept petitioners’ request to reject the proposed levy because of their interest abatement case given that the interest abatement case had been resolved we find nothing to suggest that cochran believed that petitioners’ sole remedy for interest abatement in this case rested on the rules of sec_6404 in fact regardless of the rules of sec_6404 and the stipulated decision cochran obviously would have abated interest in this case had she agreed to let petitioners compromise their approximately dollar_figure liability by paying less than the amount of interest included within that liability eighth petitioners argue that cochran erred in not allowing their counsel additional time to submit documents for cochran’s consideration and by not informing petitioners of the contents of the notice_of_determination before it was issued we disagree on both counts we do not believe that cochran abused her discretion by rejecting petitioners’ offer-in-compromise simply because she may have established a due_date for submission of information as a matter of fact petitioners’ counsel by their own admission acknowledge that cochran had regularly granted counsel’s repeated requests for extensions made in part because counsel was mired from their acceptance of many of these cases involving other partners of the hoyt partnerships nor do we believe that cochran abused her discretion by rejecting petitioners’ offer-in-compromise simply because she may not have discussed with petitioners the contents of the notice_of_determination and given them a chance to dispute it before issuing the notice_of_determination to them cf fargo v commissioner f 3d pincite holding that appeals has no duty to negotiate with a taxpayer before rejecting the taxpayer’s offer-in-compromise we also disagree with petitioners that cochran had an affirmative duty to attempt unilaterally to find additional facts in support of their case as soon as she came to the conclusion that their offer-in-compromise should be denied we hold that appeals did not abuse its discretion in rejecting petitioners’ dollar_figure offer-in-compromise in so holding we express no opinion as to the amount of any compromise that petitioners could or should be required to pay or that respondent is required to accept the only issue before us is whether appeals abused its discretion in refusing to accept petitioners’ specific offer-in-compromise in the amount of dollar_figure see speltz v commissioner t c pincite we have considered all arguments made by petitioners for a contrary holding and have found those arguments not discussed herein to be without merit an appropriate order will be issued
